NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50043

                Plaintiff-Appellee,             D.C. No. 2:07-cr-00890-RGK

 v.
                                                MEMORANDUM*
THOMAS M. JOHNSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Thomas M. Johnson appeals six special conditions of supervised release,

imposed following revocation of his supervised release. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Johnson contends that the district court erred in imposing the special



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conditions of supervised release, which he argues unreasonably restrict his

property and liberty interests, limit his employability, and are overbroad.

Conditions of supervised release are reviewed for abuse of discretion. See United

States v. Betts, 511 F.3d 872, 874 (9th Cir. 2007).

      Johnson’s crimes of conviction, and the nature of his supervised release

violations, justified imposition of the additional conditions. In light of the

significant amount Johnson owes in restitution, the first challenged condition is

reasonable. See id. at 876-77 (district court may order that part or all of windfall

monies be applied to restitution as long as the court determines amount that will be

applied). Contrary to Johnson’s contention, the four employment-related

conditions are not overbroad and are reasonably necessary to protect the public

from future acts of financial fraud by Johnson. See id. at 874-75. Finally, the

business records condition is reasonably related to the circumstances of Johnson’s

conviction and to the goals of deterrence and protection of the public. See 18

U.S.C. § 3583(d)(1); United States v. Daniels, 541 F.3d 915, 924 (9th Cir. 2008).

Because the conditions imposed by the district court are reasonably related to

deterrence and the protection of the public, and do not involve a greater

deprivation of liberty than is reasonably necessary, the district court did not abuse

its discretion in imposing them. See 18 U.S.C. § 3583(d); Daniels, 541 F.3d at 924.

      AFFIRMED.


                                           2                                     17-50043